Citation Nr: 1524641	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.

3.  Entitlement to an initial compensable rating for retropatellar pain syndrome, right knee.  

4.  Entitlement to an initial compensable rating for retropatellar pain syndrome, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2005 rating decision, in pertinent part, assigned a 20 percent rating for the Veteran's cervical spine disability, effective September 28, 2004.  The June 2010 rating decision implemented the Board's April 2010 grant of service connection for a bilateral knee disability and assigned a noncompensable rating, effective September 28, 2004.  

The Veteran testified at a March 2006 Decision Review Officer (DRO) hearing and at a March 2015 Board videoconference hearing; copies of both transcripts are of record. 

In an April 2010 decision, the Board remanded the claim of entitlement to an increased rating for a cervical spine condition for further development.  In an August 2011 decision, the Board remanded all the claims for additional development.

The Board notes that in June 2013 the Veteran was granted service connection for radiculopathy, left upper extremity, and was assigned a 30 percent rating, effective January 11, 2012.  In June 2013 the Veteran filed a notice of disagreement with the effective date of the award and was provided with a statement of the case in December 2013.  However, the Veteran did not perfect his appeal with a timely VA Form 9.  Therefore, the issue is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2001 to January 2012.  

The issues of entitlement to an increased rating for a cervical spine disability and initial compensable ratings for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his March 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his March 2015 Board hearing, the Veteran withdrew his appeal for entitlement to a TDIU.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a TDIU is dismissed.


REMAND

In regards to the Veteran's claim for an increased rating for a neck disability, the January 2012 VA examiner concluded that the Veteran had intervertebral disc syndrome and incapacitating episodes of at least four weeks but less than six weeks in the prior 12 months.  However, the Board notes that for rating purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Here, the medical evidence of record does not show that the Veteran was prescribed bed rest and daily treatment by a physician for incapacitating episodes of neck pain so the basis for the examiner's finding is unclear.  Therefore, the Board finds that a supplemental opinion is required for clarification.  Also, the Veteran provided testimony at the Board hearing that he now experiences pain that radiates from his neck to his right upper extremity.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination since the evidence suggests that there may have been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In regards to the Veteran's claim for initial compensable ratings for bilateral knee disabilities, at the March 2015 hearing the Veteran reported that he attempted to submit additional evidence to the VA; however, he was informed the disc was damaged in the mail.  The Veteran reported he had a copy of the records to submit and the undersigned held the record open for the Veteran to submit the additional evidence.  However, to date neither the Veteran nor his representative has submitted such documents.  The Board thus finds that the Veteran should be afforded one more opportunity to submit any additional evidence relevant to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to identify any pertinent evidence, from VA or otherwise.  Specifically, the Veteran should be afforded another opportunity to submit the evidence contained on the disc that was damaged in the mail, as disused at the March 2015 Board hearing.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2.  Then, return the January 2012 VA examination report to the examiner (or another appropriate examiner if unavailable) for an addendum opinion. 

The VA examiner should clarify whether the medical evidence shows that the Veteran has incapacitating episodes of neck pain (defined as a period of acute signs and symptoms due to neck pain that requires bed rest prescribed by a physician and treatment by a physician), and should identify the number of incapacitating episodes of neck pain in a year, and the duration of such incapacitating episodes.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his cervical spine disability.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.    

The examiner should describe all orthopedic and neurological symptomatology related to the Veteran's service-connected neck disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's neck disability results in incapacitating episodes of neck pain that require bed rest prescribed by a physician and treatment by a physician, and if so, the duration of the episodes over the past 12 months.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's neck disability.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


